Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.          This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 03/17/2021. 
3.	Claims 1-4, 8-15, 18-21, and 23 are pending. 
4.	Claims 1, 12 and 20 are independent claims.
5.	Claims 5-7, 16 and 22 have been cancelled.
6.	Claims 1, 12, and 20 have been amended.
7.	The office action is made Final.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-7 and 11-20 are rejected under 35 U.S.C.103 as being unpatentable over De Juan (US 20170228599 A1) hereinafter as Yahoo in view of Karasudant (US 20150205798 A1) hereinafter as Fujitsu.

12. 	Regarding claims 1, 12 and 20. Yahoo discloses a method (Yahoo Abstract) and a system comprising: one or more processors; and one or more computer storage media storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (See Fig 4, [0010], The system includes a server computing device having a memory to store a video classification algorithm and a processor to execute logic of the video classification algorithm.); and one or more computer storage media storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts ([0010]), comprising;
receiving a query request carrying a keyword, the keyword comprising a plurality of natural phrases (Fig 4, search query terms 502, [0052]); 
Further yahoo implicitly teaches performing word segmentation on the keyword to obtain a plurality of sub- keywords (Fig 4, search query terms 502, [0008], “query terms that are usually used in search queries” [0052], “To enable finding a match of the search query term to the document, a search engine logic 501 executing on the search engine server 300 first converts the search query term into a search query vector.” 
Examiner Note: matching each query terms 502 with video files comprises associating each query term with the key-value (vector (i)-video (id)) in the vector database 322 of Fig 4, therefore the query terms are segmented/divided/parsed to match the query sub-keywords to the key-values); and
generating a respective term representation value associated with a respective sub-keyword, the respective term representation value having a numerical magnitude and representing a corresponding term (Fig 4, [0052]-[0053], To enable finding a match of the search query term to the document, a search engine logic 501 executing on the search engine server 300 first converts the search query term into a search query vector (a respective term representation value), see also [0058]); 
forming a search vector by arranging term representation values according to numerical magnitudes of the term representation values in the keyword ([0040]-[0042], Fig 4, [0052]-[0053], To enable finding a match of the search query term to the document, a search engine logic 501 executing on the search engine server 300 first converts the search query term into a search query vector, see also [0058], A query vector is generated for the search query); and selecting, in a same vector space, an image vector matching the search vector to obtain a result set (Fig 1, [0022]).
Further Fujitsu explicitly teaches performing word segmentation on the keyword to obtain a plurality of sub- keywords (Fig 8, [0073], "the target path name (i.e. directory name) of the search operation is divided into words (sub-keywords), and the extracted keywords are extracted as the feature data. In the example of FIG. 8, "afo", 'bfo", "cfo", "patent", "file", "search", "idea", "consideration" and "method" are extracted.") (Fig 4, search query terms 502, [0008], "query terms that are usually used in search queries" [0052], "To enable finding a match of the search query term to the document, a search engine logic 501 executing on the search engine server 300 first converts the search query term into a search query vectors."
Examiner Note: matching each query terms 502 with video files comprises associating each query term with the key-value (vector (i)-video (id)) in the vector database 322 of Fig 4, therefore the query terms are segmented/divided/parsed to match the query sub-keywords to the key-values);
generating a respective term representation value associated with a respective subkeyword, the respective term representation value representing a corresponding term, the respective term representation value having a numerical magnitude and representing a corresponding term ([0067], "a weight value for each keyword is calculated (e.g. TF-IDF value "a respective term representation value having a numerical magnitude")" Fig 8, [0073]-[0074], "the target path name (i.e. directory name) of the search operation is divided into words to extract keywords, and for each keyword, a weight value (e.g. TF-IDF value) is calculated, and a weight vector is calculated as the feature data.") (Fig 4, [0052]-[0053], To enable finding a match of the search query term to the document, a search engine logic 501 executing on the search engine server 300 first converts the search query term into a search query vector (a respective term representation value), see also [0058]);
forming a search vector by arranging term representation values according to numerical magnitudes of the term representation values in the keyword ([0054], [0067], "weight vector is calculated as the feature data" Fig 8, [0073]-[0074], "the target path name (i.e. directory name) of the search operation is divided into words to extract keywords, and for each keyword, a weight value (e.g. TF-IDF value) is calculated, and a weight vector is calculated as the feature data.", see also [0079]) (Fig 4, [0052]-[0053], To enable finding a match of the search query term to the document, a search engine logic 501 executing on the search engine server 300 first converts the search query term into a search query vector, see also [0058], A query vector is generated for the search query).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Fujitsu's system into yahoo's and by incorporating Fujitsu into yahoo because both system are related to search would enabling to display the search result at the timing when a user desires.

Also the Examiner provide another reference Paiz (US 7809659 B1) that explicitly teaches performing word segmentation on the keyword to obtain a plurality of sub- keywords (claim 2); 
generating a respective term representation value associated with a respective sub-keyword, the respective term representation value representing a corresponding term, the respective term representation value having a numerical magnitude and representing a corresponding term (claim 2); 
forming a search vector by sequentially arranging term representation values of the plurality of sub-keywords according to numerical magnitudes of the respective term representation values (claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Paiz’s system into yahoo’s and by incorporating Paiz into yahoo because both system are related to search would presenting optimal internet keyword based search result sets using an environmental bitmap and environmental bitmap pyramid structure.
Examiner Note:  The prior art made of record bellow teaches the same limitation amended “performing word segmentation on the keyword to obtain a plurality of sub- keywords ;generating a respective term representation value associated with a respective sub-keyword, the respective term representation value representing a corresponding term, the respective term representation value having a numerical magnitude and representing a corresponding term; and forming a search vector by sequentially arranging term representation values of the plurality of sub-keywords according to numerical magnitudes of the respective term representation values”.

Cosma et al (US 20160179895 A1), [0033], [0036] and [0040].
Patterson (US 20080306943 A1), [0170]-[0171], [0200].
Westphal (US 20060287986 A1), [0029], [0035].
Ramakrishna (US 20080104040 A1), [0022]-[0023], [0037].


13. 	Regarding claims 2. Yahoo and Fujitsu teach the invention as claimed in claim 1 above and further yahoo teaches wherein the image vector represents an image and a text of the image ([0052], [0053]), the Image vector represents an image and a text of the image, respectively (the matching video file vector (image vector) represents a frame in the video (an image) where the query term (text of the Image) appears).  

14. 	Regarding claims 3, 14. Yahoo and Fujitsu teach the method of claim 1 and the system of claim 12, respectively. Yahoo additionally discloses, providing an index that includes the image vector and an access identifier, the access identifier being used to access the image represented by the image vector ([0026], “index the content of the video file to easily identify of specific portion(s) of the video file where specific events or elements are detected”, [0053], Information provided in the vector, such as time stamp (an access identifier) of frames provided by frame numbers, may be used as an index to identify a specific portion, such as a scene or a shot, within the video file where the query term appears., an Index is used to extract a specific portion from the video file vector (includes the image vector) and provides an indicator (access identifier) at the specific matching portion: paragraph [0053]}, the access Identifier being used to access the image represented by the image vector (the indicator (identifier)) used to return {access} the specific portion of the video file (image) in the matching video file vector (image vector)).  

15. 	Regarding claims 4, 15. Yahoo and Fujitsu teach the method of claim 1 and the system of claim 12, respectively. Yahoo additionally discloses, wherein the selecting the image vector includes: performing a matching operation between the image vector and the search vector to obtain a result set (Fig 4, [0052]-[0053] the search query vector is used to find a match (matching operation) in the vector database 322 with a video file vector (image vector) and return a video file with specific indicators to portions of the video as a search result), the result set including the access identifier corresponding to the image vector matching the search vector (Fig 4, [0052], [0053]), the result set matching the search vector includes the specific indicator (access identifier) for the matching video file vector (imago vector)).  


16. 	Regarding claims 10. Yahoo and Fujitsu teach the method of claim 1. 
Fujitsu further discloses obtaining an inner product of the first vector and the second vector (calculating the inner product of a first weight vector and second weight vector; paragraph [0079]); determining that an obtained value is greater than or equal to a third designated threshold (the fitness degree (obtained value) Is determined to be greater than the threshold; paragraph [0081]); and determining that the second object matches the first object (determining the search operation up to this point match the search result (second object matches the first object), end then outputting the search result; paragraphs [0080], [0081]).
It would have been obvious to one of ordinary skill in the art, at the time the Invention was made, to modify the teaching of Yahoo to include obtaining an inner product of the search vector and the image vector; determining that an obtained value is greater than or equal to a third designated threshold; and determining that the image vector matches the search vector as disclosed by Fujitsu, in order to gain the advantage of using an inner product calculation, which is conducive to vectors, In order to determine a match for a search result. 
Although Fujitsu does not disclose wherein the first vector is a search vector and the second vector is an image vector, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Fujitsu to include matching a search vector and image vector In this manner, since for mathematical operation between the vectors would be represented the same during computation as matching vectors representing an image and a search.

17. 	Regarding claims 11. Yahoo and Fujitsu teach the method of claim 1. Yahoo additionally discloses, wherein: the image vector includes a first data segment and a second data segment, the first data segment representing an image, the second data segment representing a text of the image ([0053], the matching video file vector (image vector) represents a frame in the video (segment representing an image) and a query term (segment representing a text) that appears in the video frame of the image); and the selecting the image vector includes: 
performing a matching operation between the search vector and the first data segment as well as the second data segment of the image vector respectively ([0053], identifying a specific portion (matching operation) using the search query vector and the frame in the video (first data segment) where the query term (as well as the second data segment) appears in the video file vector); 
determining that the search vector matches at least one of the first data segment and the second data segment ([0053], the term in the query search vector matches the term as it appeals in the frame (first data segment)); and 
determining that the search vector matches the image vector ([0052]-[0053], using the search query vector to find a match in the vector database 322 with the video file vector (search vector matches image vector).

18. 	Regarding claims 13. Yahoo and Fujitsu teach the method of claim 12. Yahoo additionally discloses sending the result set to a client terminal sending the query request ([0059] - [0061], [0063J, the entire video file is returned (sending the result set) to the computer for display (client terminal) after receiving the search query (request)).

19. 	Regarding claims 18. Yahoo and Fujitsu teach the method of claim 12. Yahoo additionally discloses, wherein: the image vector includes a first data segment and a second data segment, the first data segment representing an image, the second data segment representing a text of the image ([0053], the matching video file vector (image vector) represents a frame in the video (segment representing an image) and a query term (segment representing a text) that appears in the video frame of the image).

20. 	Regarding claims 19. Yahoo and Fujitsu teach the method of claim 18. Yahoo additionally discloses, the selecting the image vector includes: performing a matching operation between the search vector and the first data segment as well as the second data segment of the image vector respectively ([0053], identifying a specific portion (matching operation) using the search query vector and the frame in the video (first data segment) where the query term (as weli as the second data segment) appears in the video file vector); determining that the search vector matches at least one of the first data segment and the second data segment ([0053], the term in the query search vector matches the term as it appeals in the frame (first data segment)); and determining that the search vector matches the image vector ([0052]-[0053], using the search query vector to find a match in the vector database 322 with the video file vector (search vector matches image vector).

21. 	Regarding claims 21 (Previously presented). Yahoo and Fujitsu teach the method of claim 20. Yahoo additionally discloses, wherein the acts further comprise: providing an index that includes the image vector and an access identifier, the access identifier being used to access the image represented by the image vector (Fig 1, [0011], [0026], [0053], and Fig 4).

22. 	Regarding claims 23 (Previously presented). Yahoo and Fujitsu teach the method of claim 20. Fujitsu additionally discloses, the image vector includes a first data segment and a second data segment, the first data segment representing an image, the second data segment representing a text of the image; and the selecting the image vector includes: performing a matching operation between the search vector and the first data segment as well as the second data segment of the image vector respectively; determining that the search vector matches at least one of the first data segment and the second data segment; and determining that the search vector matches the image vector ([0079]-[0081]), also Yahoo further teaches the same limitation ([0008], Figs 4 & 8, [0052]-[0053], using the search query vector to find a match in the vector database 322 with a video file vector (matching image vector) to return a video file with specific indicators to portions of the video as a search result (a result set), see also [0046] and [0058], The query vector is used to query a vector database to identify a vector of a video file that includes a term matching the one or more query terms... The query vector is matched to the refined vector of each video file in the vector database.  Matching of the query vector to the vector of the video file includes matching query terms defined in the query vector to terms defined in the vector of each video file).
23.        Claims 8 and 9 are rejected under 35 U.S.C.103 as being unpatentable over De Juan (US 20170228599 A1) hereinafter as Yahoo in view of Karasudant (US 20150205798 A1) hereinafter as Fujitsu and further in view of King (US 20050049984 A1) hereinafter as King.

24. 	Regarding claims 8. Yahoo and Fujitsu discloses the method of claim 1. Yahoo and Fujitsu did not disclose summing corresponding Pits of the search vector and the Image vector; determining that obtained value is greater than or equal to a first designated threshold; determining that the image vector matches the search vector.
However King discloses wherein the selecting the image vector includes: summing corresponding bits of first object and second object (Fig 2, shows  receiving input as bits (summing) from an array of devices (first and second object), see abstract)); determining that obtained value is greater than or equal to a first designated threshold and determining that the image vector matches the search vector (Fig 2, abstract, the received number of inputs (the obtained values) is thresholded by the first sum ,a “1” output indicating a match (first object match the second object)).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yahoo and Fujitsu combined system to include summing corresponding bits of the search vector and image vector, determining that obtained value is greater than or equal to a first designated threshold, determining that the image vector matches the search vector as disclosed in King, in order to gain the advantage of providing a matcher that continually adapts to input data to recognize data of a particular specific class.
Although King does not disclose wherein the first object is a search vector and the second object is an image vector, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of King to include matching a search vector and image vector in this manner, since the bit's used In the mathematical operation between the objects are represented the same during computation, so bits from a vector representation would be used for matching in the same manner as bits in a representation of any other type of object.

25. 	Regarding claims 9. Yahoo and Fujitsu discloses the method of claim 1, Yahoo and Fujitsu doss not disclose summing values obtained by performing subtraction on corresponding bits of the search vector and the image vector; determining that an obtained value is less than a second designated threshold; and determining that the image vector matches the search vector.  
However King discloses summing values obtained by performing subtraction on corresponding bits of the first object and the second object (the outputs of EXOR (performing subtraction) gates from an array of devices (first and second object) are summed (summing values obtained): abstract); determining that an obtained value is less than a second designated threshold; and determining that the second object matches the first object (the summed output (obtained value) is thresholder by a second sum (determining the obtained values is less than s designated threshold) to provide a neural output indicating match (second object matches the first object); abstract).
 it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Yahoo and Fujitsu  combined system to Include summing values obtained by performing subtraction on corresponding bits of the search vector and the image vector; determining that an obtained value is less than a second designated threshold; and determining that toe image vector matches the search vector as disclosed by King, in order to gain the advantage of providing a matcher that continually adapts to input data to recognize data of a particular specified class. 
Although King does not disclose wherein the first object is a search vector and the second object is an image vector, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of King to include matching a search vector and image vector in this manner, since the bit's used In the mathematical operation between the objects are represented the same during computation, so bits from a vector representation would be used for matching in the same manner as bits in a representation of any other type of object.

Respond to Amendments and Arguments
26.	Applicant's arguments received on 12/31/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, in the remarks, applicant amended the claims to add more features and argued that Yahoo in view of Fujitsu reference did not teach the invention recited in the claims as amended. 
Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the reference used in the first Office action, Examiner has expanded the teachings of Yahoo in view of Fujitsu references for comprehensibility while maintaining the same grounds of rejection of the claims,.
	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.


CONCLUSION
27. 	THIS ACTION IS MADE FINAL.
28.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169